DETAILED ACTION

Application Status
	Claims 1-7 are pending and have been examined in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 10/14/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotulla (WO 0189865 A1) and Kersey (US 3241855 A)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Kersey (US 3241855 A).

Regarding the recitation that the wheel suspension system is, “for a trailer with four wheels”, it should be noted that, “[when] the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (MPEP 2111.02 II.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kotulla (WO 0189865 A1) in view of Henschen (US 3436069 A).

Kotulla does not disclose that the wheel suspension is “for a trailer” and does not disclose a torsion axle having a rotatable inner member, rubber torsion elements with three or more solid rubber bars wherein the torsion elements are mounted in one transverse axle body of full width of the trailer, and the torsion elements include a bar of spring steel. 
Henschen discloses a transverse torsion axle (10, Fig. 4) with a rotatable inner member (16) wherein the torsion axle includes torsion elements (26) mounted in one transverse axle body of full width, wherein the torsion axle includes rubber torsion elements (26) with three or more solid rubber bars (26). Henschen does not specifically disclose a bar of spring steel; however, before the time of filing, a person having ordinary skill in the art would have found it obvious to modify Henschen to have the inner member made of spring steel to arrive at the claimed invention and because such a modification is merely the selection of a known material based on its suitability for its intended purpose (see MPEP 2144.07). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kotulla in view of Henschen by substituting the torsion axle disclosed by Bickler for the torsion axle disclosed by Kotulla. Such a person would have found the substitution obvious because the torsion axle disclosed by Henschen would not perform in a matter inconsistent with its established function as a transverse suspension element and accordingly, the substitution would do no more than yield a 
Regarding the recitation that the wheel suspension system is, “for a trailer with four wheels”, it should be noted that, “[when] the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (MPEP 2111.02 II.).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kotulla (WO 0189865 A1) in view of Henschen (US 3436069 A) as applied to claim 1 above, and further in view of Blough (US 20100253029 A1).
Regarding claim 4, Kotulla in view of Henschen disclose all of the features as set forth above but is silent in teaching: the torsion axle includes two separate torsion elements mounted one on each side of the trailer. 
Blough discloses a torsion axle (64, Fig. 7) assembly having two separate torsion elements (62) mounted one on each side of the system (see “independently suspended”, paragraph [0033]). Blough further discloses that using separate torsion elements to independently suspend left and right sides of a suspension provides, “a steadier more level ride” (paragraph [0033]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Kotulla in view of Henschen in further view of Blough to have separate torsion elements, one on each side of the trailer to provide a stead and level ride as taught by Blough. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses torsion axle suspensions in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614